Order entered January 23, 1947, unanimously affirmed; order entered January 8, 1947, unanimously affirmed; order entered November 8, 1946, dismissing the complaint as to the defendants Sosthenes Behn and others unanimously affirmed; order entered November 8, 1946, dismissing the complaint as to the defendants George Roberts and others unanimously affirmed; order entered November 14, 1946, dismissing the complaint as to the defendant Charles E. Mitchell unanimously affirmed; order entered December 4, 1946, which assesses as the reasonable expenses including attorneys’ fees of defendants Sosthenes Behn and others the sum of $10,000 against the defendant American & Foreign Power Company, Inc., unanimously affirmed; order entered December 4, 1946, which assesses the sum of $8,006.94 against the defendant American & Foreign Power Company, Inc., as and for the reasonable expenses including attorneys’ fees of defendants George Roberts and others unanimously affirmed; order entered December 9, 1946, which assesses the reasonable expenses including attorneys’ fees of the defendant Charles E. Mitchell in the sum of $6,206.92 against the defendant American & Foreign Power Company, Inc., unanimously affirmed; judgment entered December 9, 1946, unanimously affirmed; order entered December 16, 1946; unanimously affirmed; judgment entered February 6, 1947, unanimously affirmed: order entered January 29, 1947, unanimously affirmed; with one bill of costs to the respondents. No opinion. Settle orders on notice. Present — Glennon, Dore, Callahan and Shientag, JJ.